DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-23 of U.S. Patent No. 10,312,457. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application contain the broader “genus” claims compared to the species claims of the ‘457 patent.  Therefore, the present claims are inherent anticipated by the ‘457 patent claims and a rejection under single reference nonstatutory double patenting is proper (see MPEP §804).
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-23 of U.S. Patent No. 10,672,994. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application contain the broader “genus” claims compared to the species claims of the ‘994 patent.  Therefore, the present claims are inherent anticipated by the ‘994 patent claims and a rejection under single reference nonstatutory double patenting is proper (see MPEP §804).
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-41 of U.S. Patent No. 11,018,308. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application contain the broader “genus” claims compared to the species claims of the ‘308 patent.  Therefore, the present claims are inherent anticipated by the ‘308 patent claims and a rejection under single reference nonstatutory double patenting is proper (see MPEP §804).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 and 29-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific transparent compounds (those found in Claim 25 specifically), does not reasonably provide enablement for any transparent compound with no limitation other than it does not absorb visible light.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Upon consideration of the Wands factors, the Examiner finds that on balance, the present application would require undue experimentation to make or use the entire breadth of the claim.  While Applicant has provided specific transparent compounds (see subject matter of Claim 25), Applicant has not disclosed study of a significant number of other compounds that would fall within the breadth of the claim language “a transparent compound that does not absorb visible light.”  No direction is provided by the inventor or other working examples have been provided.  The Examiner notes this rejection can be remedied by inclusion of the specifically disclosed compounds present in the current application (also disclosed in Claim 25, which is why Claim 25 and claims dependent from Claim 25 have not been included in this rejection).
Claim Rejections - 35 USC § 102






In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 25-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Patent Application Publication No. 2014/0097416) (“Lee”).
Regarding Claim 21, Lee teaches a photoelectric conversion film comprising: a transparent compound (Chemical Formula 2 - ¶0058) that does not absorb visible light; and an organic dye compound (Chemical Formula 1 - ¶0055), wherein the photoelectric conversion film has a microstructure in which one of the transparent compound and the organic dye compound is in a crystal fine particle state or in an amorphous state (note this is inherent in the existence of the materials – they must be in either a crystal fine particle state or in an amorphous state so when both options are claimed, the claim language must be met).
Regarding Claim 25, Lee further teaches the formula claimed, see (Chemical Formula 2 - ¶0058 and additional description of the compound)
Regarding Claim 26, Lee further teaches the transparent compound is represented by at least General formula (3) and R21, R24, R25, R28, R29, and R32 are each hydrogen in General formula (3) (Chemical Formula 2a of Lee).
Regarding Claim 27, Lee further teaches the transparent compound is represented by at least General formula (4) and at least one of Ari to Ar4 and R41 to R48 is an electron attracting group in General formula (4) (Chemical Formula 2b of Lee)
Regarding Claim 28, Lee further teaches the electron attracting group is selected from the group consisting of a halogen, a cyano group, a nitro group, a sulfonyl group, an arylsulfonyl group, an alkylsulfonyl group, an acyl group, an acylamino group, an acyloxy group, an imide group, a carboxy group, a carboxamido group, a carboalkoxy group, a halogenated alkyl group, and a halogenated aryl group (Chemical Formula 2b).
Regarding Claim 29, Lee further teaches the organic dye compound absorbs green light having a wavelength band of greater than or equal to approximately 450 nm and less than or equal to approximately 600 nm (¶0067).
Regarding Claim 30, Lee further teaches the formula claims, see (Chemical Formula 1 - ¶0055 and additional description of the compound).
Regarding Claim 31, Lee further teaches a LUMO level of the at least one of the General formula (3) and the General formula (4) is deeper than a LUMO level of the quinacridone derivative, and a difference between the LUMO level of the at least one of the General formula (3) and the General formula (4) and the LUMO level of the quinacridone derivative is greater than or equal to 0.1 eV and less than or equal to 1.0 eV (note this is inherent in material choice and the materials of Lee are identical to those claimed, thus Lee must teach the claim limitation).
Regarding Claim 32, Lee further teaches  the transparent compound is p-type photoelectric conversion material and the organic dye compound is an n-type photoelectric conversion material (¶0071-0072).
Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891